MORROW, Presiding Judge.
The conviction is for driving a motor vehicle upon a public highway while under the influence of intoxicating liquor; penalty assessed at confinement in the county jail for 90 days and the prohibition against driving a motor vehicle upon the highways of the state for a period of two years.
The indictment appears regular and prop-. erly presented. The appellant entered a plea of guilty to the offense charged. The record is before this court without statement of facts or bills of exception.
No error having been perceived or pointed out, the judgment is affirmed.